Title: From Thomas Jefferson to William C. C. Claiborne, 7 July 1804
From: Jefferson, Thomas
To: Claiborne, William C. C.


               
                  
                     Dear Sir
                  
                  Washington July 7. 04.
               
               In a letter of the 17th. of April which I wrote you from Monticello, I observed to you that as the legislative council for the territory of Orleans was to be appointed by me, and our distance was great an early communication on the subject was necessary: that it ought to be composed of men of integrity, of understanding, of clear property & influence among the people, well acquainted with the laws, customs & habits of the country and drawn from the different parts of the territory whose population was considerable: and I asked the favor of you to inform me of proper characters, with short sketches of the material outlines for estimating them; and I observed that a majority should be of sound American characters long established & esteemed there, & the rest of French or Spaniards. the most estimable & well affected. when in daily expectation of an answer from you, I recieve your favor of May 29. whereby I percieve that my letter to you has never got to hand. I must therefore at this late day repeat my request to you, & ask an early answer, because after recieving it, I may perhaps have occasion to consult you again before a final determination. a letter written any time in August will find me at Monticello, near Milton, & had better be so directed. a blank commission for a Surveyor and Inspector for the port of Bayou St. John will be forwarded to you to be filled up with any name you approve. I would prefer a native Frenchman, if you can find one proper and disposed to cooperate with us in extirpating that corruption which has prevailed in those offices under the former government and had so familiarised itself as that men, otherwise honest, could look on that without horror. I pray you to be alive to the suppression of this odious practice, and that you bring to punishment & brand with eternal disgrace every man guilty of it, whatever be his station.
               With respect to the establishment of the Orleans bank I never doubted the circumstances which extorted it from you: nor had I the doubts which some entertained of the competence of your power, except so far as Congress themselves, and consequently all the authorities derived from them, were restrained by their charter to the bank of the US. and this restraint is only temporary, & will be at an end the 1st. day of October next when the new legislature comes into being: at least it is one opinion that it will. I know from my own situation how you are beset by those who wish to derive advantages to themselves without regard to deceptions on you. some too from a carelessness of temper lead us into error. I learn that mr Gurney was enabled to get such letters here from members of Congress & others as could not fail to give you confidence in him. I inclose you from a newspaper what is a very moderate statement of the truth. however it will not be worth while to say or do any thing about it. I will take on myself the passing him over on the 1st. of October. not that I would wish any thing like a persecution of that political sect to take place at New Orleans. on the contrary I wish it were possible to lose the distinction every where. but while the party throughout the US. retain and ever increase their bitterness they must not be nourished by office, or enabled to turn the patronage of the government against it’s own existence.
               The position of N. Orleans certainly destines it to be the greatest city the world has ever seen. there is no spot on the globe to which the produce of so great an extent of fertile country must necessarily come. it is three times the greater than that on the Eastern side of the Allegany which is to be divided among all the seaport towns of the Atlantic states. there is also no spot where yellow fever is so much to be apprehended. in the middle and Northern parts of Europe, where the sun rarely shines, they can safely build cities in solid blocks without generating disease. but under the cloudless skies of America where there is so constant an accumulation of heat, men cannot be piled on one another with inpunity. accordingly we find this disease confined to the solid built parts of our towns and the parts on the water side where there is most matter for putrefaction, rarely extending into the thin-built parts of the town, and never into the country. in these latter places it cannot be communicated. in order to catch it you must go into the local atmosphere where it prevails. is not this then a strong indication that we ought not to contend with the laws of nature, but should decide at once that all our cities shall be thin-built? you will perhaps remember that in 1793. yourself, the present governor Harrison and some other young gentlemen, dining with me in Philadelphia, the then late yellow fever being the subject of conversation, and it’s in-communicability in the country I observed that in building cities in the US. we should take the chequer board for our plan, leaving the white squares open & unbuilt for ever, and planted with trees. Harrison treasured this idea in his mind, & having to lay off a city 2. or 3. years ago on the banks of Ohio, opposite to Louisville, he laid it off on this plan. as it is probable that N. Orleans must be very soon enlarged, I inclose you the same plan for consideration. I have great confidence that howsoever the yellow fever may prevail in the old part of the town, it would not be communicable in that part which should be built on this plan: because this would be all like the thin built parts of our towns, where experience has taught us that a person may carry it, after catching it in it’s local region, but can never communicate it out of that. having very sincerely at heart that the prosperity of N. Orleans should be unchecked, and great faith, founded as I think in experience, of the effect of this mode of building against a disease which is such a scourge to our close built cities, I could not deny myself the communication of the plan, leaving to you to bring it into real existence if those more interested should think as favorably of it as I do. for beauty, pleasure & convenience it will certainly be eminent.   We are in hourly expectation of the arrival of some Osage chiefs, with whom we expect to make arrangements not only favorable to our peace and commerce on the West side of the Misipi, but also preparatory to the plan of inducing the Indians on this, to remove to the other side of that river.
               In one of your letters you mention that doubts are entertained of our right to go to the Perdido. France asserts the right, Spain opposes to it quibbles on words only, and we forbear the exercise of our right as yet, merely to give time for a peacable acquiescence in Spain. the speculations in that quarter will turn out as groundless as they were greedy. I am thankful for your attentions to la Fayette’s location. I pray you to continue so, and as soon as you shall have made up your mind as to the places and quantities, I will take measures for the survey & grant. I should suppose that lands on the Canal of Carondelet must be valuable, altho’ they may require a little banking, & especially if they should not require a concert with other proprietors for embankment.   Accept my friendly salutations, and assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            